DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on 07/21/2021 are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tamara Evans, Applicant’s Attorney, on 11/19/2020.

The application has been amended as follows: 

IN THE CLAIMS

1. (Currently Amended) A system of providing pressurized fluid to an eye, comprising: 
at least one pressurized gas source communicatively coupled to at least one irrigation fluid source via a single pressure supply line; 
at least one vent tube communicatively coupled to the at least one irrigation fluid source and the at least one pressurized gas source; 
at least one pole suspending the at least one fluid irrigation source to an adjustable height; 
a handpiece for dispensing irrigation fluid from the at least one irrigation fluid source; and 
a controller configured to: 
control a constant low pressure between 0-5 PSI from the at least one pressurized gas source to the at least one irrigation fluid source based on a selected pressure setting for the at least one pressurized gas source, [[and]] 
automatically adjust the height of the at least one pole suspending the at least one fluid irrigation source to regulate the pressure of the irrigation fluid from the at least one irrigation fluid source to adjust an amount of fluid supplied to the eye via the handpiece;  and
output a pressure provided to the eye as a sum of the constant low pressure and a pressure corresponding to the height of the at least one pole suspending the at least one fluid irrigation source.


8. (Currently Amended) A method of providing pressurized fluid to an eye, comprising: 
providing at least one pressurized gas source fluidly coupled to at least one irrigation fluid source containing irrigation fluid via a single pressure supply line; 
providing at least one vent tube communicatively coupled to the at least one pressurized gas source and the at least one irrigation fluid source; providing a handpiece for dispensing the irrigation fluid from the at least one irrigation fluid source to the eye; 
suspending the at least one fluid irrigation source from an adjustable IV pole; -3- 6362476.1S/N 14/961,268Atty. DocketNo. JSV5628USCNT1
dispensing [[of]] air from the pressurized gas source into the at least one irrigation fluid source at a constant low pressure between 0-5 PSI via the at least one vent tube; and 
adjusting --a-- height of the adjustable IV one pole suspending the at least one fluid irrigation source via a controller such that each adjustment regulates the pressure of the irrigation fluid from the at least one irrigation fluid source, and
outputting a pressure provided to the eye as a sum of the constant low pressure and a pressure corresponding to the height of the at least one pole suspending the at least one fluid irrigation source.


Allowable Subject Matter
Claims 1-9 and 14-17 allowed because the prior art of record fails to teach or suggest the claimed device and associated method for providing pressurized fluid to the eye. The closest prior art of record is Brody et al (U.S. Pat. 6,908,451 B2); Oda (U.S. Pat. 5,810,765); Belikan et al (U.S. Pat. 6,391,000) and Huculak et al (U.S. Pub. 2013/0138035). 
However, these references, alone or in combination, fail to disclose or suggest the step of outputting a pressure provided to the eye as a sum of the constant low pressure (previously recited in the claim) and a pressure corresponding to the height of the at least one pole suspending that at least one fluid irrigation source, in combination with the remainder of the claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
07/30/2021

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/20/2020